Citation Nr: 0823933	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  03-36 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for keratoconus, to include 
as secondary to service-connected Grave's disease.

(The issue of entitlement to an increased disability rating 
for residuals of Grave's disease will be the subject of a 
separate decision; with respect to that claim, the veteran is 
represented by the American Legion).

REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had active service from October 1974 to October 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle Washington.  The veteran's disagreement with this 
rating decision led to this appeal.

In February 2006, the veteran testified before the 
undersigned Veterans Law Judge.  The veteran provided 
testimony on the claim for service connection for 
keratoconus.  A copy of the transcript of this hearing has 
been associated with the claims file.

The veteran's appeal was previously before the Board in March 
2006.  At that time, the Board denied the claim for service 
connection for keratoconus and remanded the claim for an 
increased rating for residuals of Grave's disease.  

The veteran appealed the denied claim for service connection 
to the United States Court of Appeals for Veterans Claims 
(Court).  By a November 2007 order, the Court remanded the 
claim for service connection for keratoconus; thereby, the 
Court vacated the Board's March 2006 decision on this claim.  
The joint motion for remand, which was incorporated into the 
November 2007 order, found that the medical opinion that the 
Board relied upon was inadequate.

At the time of the March 2006 Board decision, the American 
Legion represented the veteran as to this claim and a claim 
for an increased rating for residuals of Grave's disease.  As 
outlined above, however, the issue of service connection for 
keratoconus, to include as secondary to service-connected 
Grave's disease, has been remanded by the Court.  The 
attorney at law, Virginia A. Girard-Brady, has filed a VA 
Form 21-22a.  The attorney at law is the representative as to 
the claim of service connection for keratoconus, to include 
as secondary to service-connected Grave's disease.  The 
record indicates, however, that the American Legion remains 
the representative as to the claim for an increased 
disability rating for residuals of Grave's disease [as noted 
above, this issue is addressed in a separate decision].  See 
38 C.F.R. §§ 20.602, 20.603, 20.608.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As outlined in the Introduction, by way of an incorporated 
joint motion, the Court vacated the Board's March 2006 denial 
of service connection for keratoconus.  The joint motion 
noted that the Board had largely supported its denial based 
upon a medical opinion of one physician, a Dr. BB.  The Board 
had found that in consideration of that physician's training 
and experience, the opinion was worthy of more weight than 
other medical opinions of record.  The Court, through the 
joint motion, however, found that this assignment of a 
favorable weight was in error, as Dr. BB did not fully 
account for evidence of possible findings relating to 
keratoconus during service.

The joint motion records evidence from service medical 
records (SMR).  A December 1977 SMR documents the veteran's 
vision as 20/15 on the right and 20/12 on the left.  In April 
1978, the veteran's vision was found to be 20/20 bilaterally.  
In a July 1978 SMR (noted in the joint motion for remand as 
being dated in August 1978), the veteran's vision was 20/25 
in both eyes.  The Court, through the joint motion, found 
that Dr. BB did not account for evidence of possible symptoms 
of keratoconus in the veteran's eyes, and therefore, found 
that the opinion was inadequate for the purposes of 
supporting the Board's decision denying the veteran's claim.  
It was directed that the claim be remanded for another 
medical examination that provided an etiology opinion that 
accounts for evidence of in-service and post-service 
deterioration of visual acuity and whether such evidence 
supports the veteran's claim.

The Board will briefly outline the other medical opinions of 
record.  In an April 2002 private medical record, a clinician 
documented that the veteran had a long history of 
keratoconus.  Another clinician noted, in a June 2002 VA 
record, that after consultation with a Dr. B and review of 
literature on the internet, there was no supportive 
documentation that keratoconus is secondary to 
hyperthyroidism.  In addition, the claims file currently 
contains a February 2005 VA examination.  The examiner noted 
that the current residual was possible keratoconus as a 
result of Grave's disease and dry eyes.  The record also 
contains a February 2006 private medical opinion from a Dr. 
S, who indicated that the veteran suffered from keratoconus 
and had a history of a corneal transplant.  The veteran was 
noted to have dry eyes and that he wore contact lenses after 
a penetrating keratoplasty in the right eye and for 
keratoconus in the left eye.  The clinician indicated that 
"in all likelihood" the veteran had keratoconus at the time 
of service but that it would not have been detected with the 
testing available at that time.

As directed by the joint motion, the appeal is remanded to 
obtain a VA examination regarding whether the veteran 
currently has keratoconus that is either directly related to 
service or secondary to service-connected Grave's disease.  
See also 38 U.S.C.A. § 5103A(d); 38 C.F.R. §§ 3.159(c)(4); 
3.310; McLendon v. Nicholson, 20 Vet. App. 79 (2006), Allen 
v. Brown, 7 Vet. App. 439, 488 (1995) (en banc). 

After review of the claims file, the Board also finds that 
upon remand the veteran should be issued an additional VCAA 
letter regarding secondary service connection.  Under 38 
C.F.R. § 3.310 (a), service connection may be granted for 
disability which is proximately due to or the result of a 
service-connected disease or injury and secondary service 
connection may be found where a service-connected disability 
aggravates another condition (i.e., there is an additional 
increment of disability of the other condition which is 
proximately due to or the result of a service- connected 
disorder).  Allen v. Brown, 7 Vet. App. 439 (1995).  A recent 
amendment to 38 C.F.R. § 3.310, effective October 10, 2006, 
was enacted.  See 71 Fed. Reg. 52744 (2006).  The amendment 
essentially codifies Allen by adding language that requires 
that a baseline level of severity of the nonservice-connected 
disease or injury must be established by medical evidence 
created before the onset of aggravation.  There is no 
indication that the veteran has been issued a copy of the 
amended regulation.  

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  

Although the veteran has been issued such notice in regard to 
the increased rating claim, there is no indication that he 
has been provided Dingess/Hartman  notice with respect to his 
claim for service connection for keratoconus, to include as 
secondary to his service-connected Grave's disease.  

Therefore, upon remand, the veteran must be informed of the 
evidence needed to substantiate his claim for secondary 
service connection claim and be provided with a copy of 38 
C.F.R. § 3.310 and the amendment to that regulation, 
effective October 10, 2006, and also provided notice pursuant 
to Dingess.  See 38 C.F.R. § 19.9.



Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO must review the record 
and ensure compliance with all notice 
and assistance requirements set forth in 
the VCAA by issuing the veteran an 
additional notification letter.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 
C.F.R. § 3.159. 

This letter should provide the veteran 
with VCAA notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective dates for the benefits sought 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

The veteran must also be notified of the 
information and evidence needed to 
substantiate his claim for service 
connection for keratoconus, to include 
as secondary to service-connected 
thyroid (Grave's) disease.  The veteran 
should be provided with a copy of 38 
C.F.R. § 3.310 and the amendment to that 
regulation, effective October 10, 2006.

Depending upon the veteran-appellant's 
response, any and all assistance due him 
must then be provided by VA.  

2.  The veteran should be scheduled for 
a VA examination.  The claims file and a 
copy of this remand should be sent to 
the examiner.

Following the review of the relevant 
evidence in the claims file [to include 
evidence of decreased visual acuity 
during and after service], the clinical 
examination and any tests or diagnostic 
studies deemed necessary, the examiner 
should provide answers to the following:  

a)  Is it at least as likely 
as not (50 percent or greater 
probability) that the veteran 
has keratoconus that began 
during service or is causally 
linked to any incident of 
active duty?

b)  Is it at least as likely as 
not (50 percent or greater 
probability) that any currently 
present keratoconus was caused 
or aggravated by the veteran's 
service-connected thyroid or 
more specifically Grave's 
disease?  

The clinician is advised that 
the term "as likely as not" 
does not mean within the realm 
of possibility.  Rather, it 
means that the weight of 
medical evidence both for and 
against a conclusion is so 
evenly divided that it is 
medically sound to find in 
favor of causation as to find 
against causation.  More likely 
and as likely support the 
causal relationship or a 
finding of aggravation; less 
likely weighs against the 
claim.

The clinician is also advised 
that aggravation for legal 
purposes is defined as a 
worsening of the underlying 
disability beyond its natural 
progression versus a temporary 
flare-up of symptoms.

The examiner is requested to 
provide a rationale for any 
opinion provided.  If the 
clinician is unable to answer 
any question presented without 
resort to speculation, he or 
she should so indicate.

If the veteran's keratoconus 
was aggravated by his service-
connected thyroid disease, to 
the extent that is possible, 
the examiner is requested to 
provide an opinion as to 
approximate baseline level of 
severity of the disability 
(e.g., slight, moderate) before 
the onset of aggravation.

3.  Thereafter, the veteran's claim for 
service connection for keratoconus on 
direct incurrence and secondary bases 
must be adjudicated on the basis of all 
of the evidence of record and all 
governing legal authority.  

If the benefit sought on appeal remains 
denied, the veteran and his 
representative must be provided with a 
supplemental statement of the case.  
This supplemental statement of the case 
must include 38 C.F.R. § 3.310(a) and 
the amendment to that regulation, 
effective October 10, 2006.  

An appropriate period of time should 
then be allowed for a response, before 
the record is returned to the Board for 
further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purposes of this remand are to obtain additional 
evidentiary development and preserve the veteran's due 
process rights.  No inference should be drawn as to the 
outcome of this matter by the actions herein requested.

The veteran's appeal must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008)/



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the veteran's appeal.  
38 C.F.R. § 20.1100(b) (2007).




